Exhibit 10.233

SEPARATION AGREEMENT




SEPARATION AGREEMENT dated the 27th day of February, 2015 between ENDO HEALTH
SOLUTIONS INC. (“Endo”), a wholly-owned subsidiary of Endo International plc,
and DONALD DEGOLYER (“Mr. DeGolyer” and together with Endo, the “Parties”).


WHEREAS, Mr. DeGolyer is serving as Endo’s Chief Operating Officer,
Pharmaceuticals, pursuant to an Agreement entered into on May 24, 2013 (the
“Employment Agreement”);


WHEREAS, the Parties have agreed that Mr. DeGolyer’s employment with Endo shall
terminate, and he will cease to serve as Chief Operating Officer,
Pharmaceuticals; and


WHEREAS, Endo and Mr. DeGolyer desire to enter into this Separation Agreement
(this “Agreement”) to set forth the Parties’ agreement as to Mr. DeGolyer’s
entitlements and continuing obligations in connection with his termination of
employment and his role as an advisor to Endo.


NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency whereof is hereby acknowledged, the Parties hereto agree as follows:
1.
Capitalized Terms. Unless otherwise defined herein, capitalized terms shall have
the meaning set forth in the Employment Agreement.

2.
Termination Date. The Parties agree that no later than March 1, 2015, Mr.
DeGolyer shall cease serving as Chief Operating Officer, Pharmaceuticals (the
“Transition Date”), and effective as of such date, Mr. DeGolyer hereby resigns
from all positions he holds as an officer, director or otherwise with respect to
Endo and its affiliates. Following the Transition Date, Mr. DeGolyer will serve
as an advisor to Endo until his last day of employment with Endo which shall be
no later than August 1, 2015 or such earlier date in which Mr. DeGolyer secures
employment outside of Endo (the “Termination Date”). Endo shall continue to pay
Mr. DeGolyer at his current rate of base salary and continue all of his benefits
through the Termination Date, in accordance with and subject to the terms of the
Employment Agreement.

3.
Remuneration Upon Termination. As of the Termination Date, Mr. DeGolyer shall be
deemed to have been terminated by Endo without Cause for purposes of the
Employment Agreement and the treatment of his outstanding equity compensation
awards, which awards shall be treated in accordance with the applicable equity
plans and award agreements. Except as set forth in the following sentence, Mr.
DeGolyer shall be entitled to such payments and benefits as set forth in Section
8(d) of the Employment Agreement, provided that he executes the general release
of claims attached hereto as Annex A (the “Release”) within twenty-one (21) days
following the Termination Date and does not


1
        

--------------------------------------------------------------------------------

Exhibit 10.233

revoke his consent to such Release within seven (7) days of such execution.
Notwithstanding anything in the Employment Agreement to the contrary, a prorated
portion of Mr. DeGolyer’s outstanding performance share units (the “PSUs”) shall
vest based on Mr. DeGolyer’s service through March 1, 2015 and the achievement
of actual performance criteria through such date and any portion of his PSUs
that are not earned shall be forfeited.
4.
Confidentiality. The Section entitled “Records and Confidential Data” as set
forth in the Employment Agreement shall continue to apply.

5.
Restrictive Covenants. The Section entitled “Covenant Not to Solicit, Not to
Compete, Not to Disparage and to Cooperate in Litigation” as set forth in the
Employment Agreement, is incorporated by reference herein, except that the
references to any business that “competes with the pharmaceutical and/or generic
businesses of the Company and its affiliates” as contained in Section 11(b) of
the Employment Agreement, shall be replaced with “substantially competes with
the generics business and/or branded business in the areas of pain management
and urology of Endo and its affiliates.” Endo’s remedies set forth in Section 12
of the Employment Agreement shall continue to apply.

6.
Cooperation.

(a)
Mr. DeGolyer agrees to cooperate fully with Endo and its affiliates in all
matters concerning: (i) requests for information about the services or advice
Mr. DeGolyer provided to Endo during his employment with Endo, its affiliates
and their predecessors, (ii) the defense or prosecution of any claims or actions
now in existence or which may be brought in the future against or on behalf of
Endo, its affiliates and their predecessors which relate to events or
occurrences that transpired while Mr. DeGolyer was employed by Endo, its
affiliates or their predecessors or (iii) any investigation or review by any
federal, state or local regulatory, quasi-regulatory or self-governing authority
as any such investigation or review relates to events or occurrences that
transpired while Mr. DeGolyer was employed by Endo, its affiliates and their
predecessors. Mr. DeGolyer’s cooperation shall include: (A) being available to
meet and speak with officers or employees of Endo, Endo’s counsel or any
third-parties at the request of Endo at times and locations mutually acceptable
to both Parties, (B) reasonably cooperating with Endo and its affiliates, and
its counsel, in connection with any investigation, inquiry, administrative
proceeding or litigation relating to any matter in which Mr. DeGolyer becomes
involved or of which he has knowledge as a result of his service with Endo by
providing truthful information, (C) producing all documents in Mr. DeGolyer’s
possession or control that Mr. DeGolyer is requested to produce, (D) executing
accurate and truthful documents, and (E) taking such other actions as may
reasonably be requested by Endo and/or Endo’s counsel to effectuate the
foregoing. Mr. DeGolyer will not furnish information to or cooperate with any
non-governmental entity (other than Endo) in connection


2
        

--------------------------------------------------------------------------------

Exhibit 10.233

with any proceeding or legal action involving Endo, its affiliates and their
predecessors.
(b)
Endo will reimburse Mr. DeGolyer for any reasonable, out-of-pocket travel, hotel
and meal expenses incurred in connection with Mr. DeGolyer’s performance of
obligations pursuant to this Section 6 for which Mr. DeGolyer has obtained prior
approval from Endo.

(c)
Nothing in this Agreement is intended to or shall preclude Mr. DeGolyer from
providing accurate and truthful testimony in response to a valid subpoena, court
order, regulatory request or other judicial, administrative or legal process or
otherwise as required by law, in which event Mr. DeGolyer shall notify Endo in
writing as promptly as practicable after receiving any such request of the
anticipated testimony and at least ten (10) days prior to providing such
testimony (or, if such notice is not possible under the circumstances, with as
much prior notice as is possible).

7.
Representations. Mr. DeGolyer represents and agrees that, except for any
concerns which he has previously identified to Endo, he is not aware of and has
not engaged in any violations of any laws, rules or regulations with respect to
any accounting, financial, reporting, regulatory or any other others at Endo or
its affiliates by any of their respective officers, directors, employees, agents
or any other person providing services to them.

8.
Other Company Policies. Mr. DeGolyer agrees that he shall continue to be bound
by and comply with the terms of Mr. DeGolyer’s confidentiality obligations to
Endo and any existing policies of Endo and its affiliates in place at the
Termination Date.

9.
Indemnification. From and after the date hereof, Mr. DeGolyer shall be
indemnified by Endo to the extent provided in the by-laws and Certificate of
Incorporation of Endo International plc, and in a manner consistent with the
indemnification coverage provided to other officers of Endo and its affiliates.

10.
Section 409A; Other Tax Matters. The Parties intend for the payments and
benefits under this Agreement to be exempt from Section 409A or, if not so
exempt, to be paid or provided in a manner which complies with the requirements
of such section, and intend that this Agreement shall be construed and
administered in accordance with such intention. Any payments that qualify for
the “short-term deferral” exception or another exception under Section 409A
shall be paid under the applicable exception. For purposes of the limitations on
nonqualified deferred compensation under Section 409A, each payment of
compensation under this Agreement shall be treated as a separate payment of
compensation. Notwithstanding any other provision of this Agreement, Endo may
withhold from amounts payable under this Agreement all amounts that are required
or authorized to be withheld, including, but not limited to, federal, state,
local and foreign taxes required to be withheld by applicable laws or
regulations.


3
        

--------------------------------------------------------------------------------

Exhibit 10.233

11.
Governing Law. This Agreement shall be governed by, and construed in accordance
with, the laws of the State of Delaware, without regard to the application of
any choice-of-law rules that would result in the application of another state’s
laws.

12.
Entire Agreement. This Agreement sets forth the entire agreement between Mr.
DeGolyer and Endo concerning the termination of Mr. DeGolyer’s employment, and,
except as otherwise provided herein, supersedes any other promises concerning
the subject matter of this Agreement, including, without limitation, those set
forth in the Employment Agreement. No waiver or amendment of this Agreement will
be effective unless it is in writing, refers to this Agreement, and is signed by
Mr. DeGolyer and the Chief Executive Officer of Endo.




4
        

--------------------------------------------------------------------------------

Exhibit 10.233

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.


ENDO HEALTH SOLUTIONS INC.

By:
/s/ Rajiv De Silva
 
 
Rajiv De Silva
President & Chief Executive Officer





EMPLOYEE
 
 
 
 
/s/
Donald DeGolyer
Donald DeGolyer



    


    
    






    



5
        

--------------------------------------------------------------------------------

Exhibit 10.233

ANNEX A


General Waiver & Release


THIS RELEASE AGREEMENT (the “Release”) is made by and between Donald DeGolyer
(“Executive”) and Endo Health Solutions Inc. (the “Company”) on this ___ day of
March 2015.


1.
FOR AND IN CONSIDERATION of the payments and benefits provided in the Separation
Agreement between Executive and the Company dated as of February 27, 2015, (the
“Separation Agreement”), Executive, for himself, his successors and assigns,
executors and administrators, now and forever hereby releases and discharges the
Company, together with all of its past and present parents, subsidiaries, and
affiliates, together with each of their officers, directors, stockholders,
partners, employees, agents, representatives and attorneys, and each of their
subsidiaries, affiliates, estates, predecessors, successors, and assigns
(hereinafter collectively referred to as the “Releasees”) from any and all
rights, claims, charges, actions, causes of action, complaints, sums of money,
suits, debts, covenants, contracts, agreements, promises, obligations, damages,
demands or liabilities of every kind whatsoever, in law or in equity, whether
known or unknown, suspected or unsuspected, which Executive or Executive’s
executors, administrators, successors or assigns ever had, now has or may
hereafter claim to have by reason of any matter, cause or thing whatsoever;
arising from the beginning of time up to the date of the Release: (i) relating
in any way to Executive’s employment relationship with the Company or any of the
Releasees, or the termination of Executive’s employment relationship with the
Company or any of the Releasees; (ii) arising under or relating to the
Employment Agreement (as defined in the Separation Agreement); (iii) arising
under any federal, local or state statute or regulation, including, without
limitation, the Age Discrimination in Employment Act of 1967, as amended by the
Older Workers Benefit Protection Act, Title VII of the Civil Rights Act of 1964,
the Americans with Disabilities Act of 1990, the Employee Retirement Income
Security Act of 1974, and/or the applicable state law against discrimination,
each as amended; (iv) relating to wrongful employment termination or breach of
contract; or (v) arising under or relating to any policy, agreement,
understanding or promise, written or oral, formal or informal, between the
Company and any of the Releasees and Executive; provided, however, that
notwithstanding the foregoing, nothing contained in the Release shall in any way
diminish or impair: (a) any rights Executive may have, from and after the date
the Release is executed; (b) any rights to indemnification that may exist from
time to time under the Company’s certificate of incorporation or bylaws, or
state law or any other indemnification agreement entered into between Executive
and the Company; (c) any rights Executive may have that arise under (or that are
preserved by) the Employment Agreement; (d) Executive’s ability to bring
appropriate proceedings to enforce the Release; (e) any rights or claims
Executive may have that cannot be waived under applicable law; (f) any claim
against any Releasee that brings a claim against Executive (collectively, the
“Excluded Claims”). Executive further acknowledges and agrees that, except with
respect to Excluded Claims, the Company and the Releasees have fully satisfied
any and all obligations whatsoever owed to Executive arising out of Executive’s


6
        

--------------------------------------------------------------------------------

Exhibit 10.233

employment with the Company or any of the Releasees, and that no further
payments or benefits are owed to Executive by the Company or any of the
Releasees.

2.
Executive understands and agrees that, except for the Excluded Claims, Executive
has knowingly relinquished, waived and forever released any and all rights to
any personal recovery in any action or proceeding that may be commenced on
Executive’s behalf arising out of the aforesaid employment relationship or the
termination thereof, including, without limitation, claims for back pay, front
pay, liquidated damages, compensatory damages, general damages, special damages,
punitive damages, exemplary damages, costs, expenses and attorneys’ fees.



3.
Executive acknowledges and agrees that Executive has been advised to consult
with an attorney of Executive’s choosing prior to signing the Release. Executive
understands and agrees that Executive has the right and has been given the
opportunity to review the Release with an attorney of Executive’s choice should
Executive so desire. Executive also agrees that Executive has entered into the
Release freely and voluntarily. Executive further acknowledges and agrees that
Executive has had at least twenty-one (21) calendar days to consider the
Release, although Executive may sign it sooner if Executive wishes. In addition,
once Executive has signed the Release, Executive shall have seven (7) additional
days from the date of execution to revoke Executive’s consent and may do so by
writing to: Chief Legal Officer, Endo, 1400 Atwater Drive, Malvern, PA 19355.
The Release shall not be effective, and no payments shall be due hereunder,
earlier than the eighth (8th) day after Executive shall have executed the
Release and returned it to the Company, assuming that Executive had not revoked
Executive’s consent to the Release prior to such date.



4.
It is understood and agreed by Executive that the payment made to Executive is
not to be construed as an admission of any liability whatsoever on the part of
the Company or any of the other Releasees, by whom liability is expressly
denied.


5.
The Release is executed by Executive voluntarily and is not based upon any
representations or statements of any kind made by the Company or any of the
other Releasees as to the merits, legal liabilities or value of Executive’s
claims. Executive further acknowledges that Executive has had a full and
reasonable opportunity to consider the Release and that Executive has not been
pressured or in any way coerced into executing the Release.


6.
The exclusive venue for any disputes arising hereunder shall be the state or
federal courts located in the State of Delaware, and each of the parties hereto
irrevocably waives, to the fullest extent permitted by law, any objection which
it may now or hereafter have to the laying of the venue of any such proceeding
brought in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum. Each of the parties hereto also
agrees that any final and unappealable judgment against a party hereto in
connection with any action, suit or other proceeding may be enforced in any
court of competent jurisdiction, either within or outside of the United States.
A


7
        

--------------------------------------------------------------------------------

Exhibit 10.233

certified or exemplified copy of such award or judgment shall be conclusive
evidence of the fact and amount of such award or judgment.

7.
The Release and the rights and obligations of the parties hereto shall be
governed and construed in accordance with the laws of the State of Delaware. If
any provision hereof is unenforceable or is held to be unenforceable, such
provision shall be fully severable, and this document and its terms shall be
construed and enforced as if such unenforceable provision had never comprised a
part hereof, the remaining provisions hereof shall remain in full force and
effect, and the court construing the provisions shall add as a part hereof a
provision as similar in terms and effect to such unenforceable provision as may
be enforceable, in lieu of the unenforceable provision.


8.
The Release shall inure to the benefit of and be binding upon the Company and
its successors and assigns.



IN WITNESS WHEREOF, Executive and the Company have executed the Release as of
the date and year first written above.


IMPORTANT NOTICE: BY SIGNING BELOW YOU RELEASE AND GIVE UP ANY AND ALL LEGAL
CLAIMS, KNOWN AND UNKNOWN, THAT YOU MAY HAVE AGAINST THE COMPANY AND RELATED
PARTIES.






 
 
 
 
 
ENDO HEALTH SOLUTIONS INC.
 
Donald DeGolyer
 
 
 
 
 
 
 
 
 
 
Dated:
 
 
Dated:
 


8
        